Citation Nr: 0700131	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-28 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for residuals of left knee arthroscopy.

2.  Entitlement to an increased evaluation in excess of 10 
percent for degenerative joint disease of the left knee.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 10 percent 
evaluation for degenerative joint disease of the left knee.  

In an April 2004 decision review officer decision, the RO 
increased the evaluation for the veteran's degenerative joint 
disease (including residuals of left knee arthroscopy) of the 
left knee to 20 percent, effective January 13, 2003.  
Subsequently, in a January 2005 decision, the RO granted 
separate evaluations of 20 percent for residuals of status 
post left knee arthroscopy under Diagnostic Code 5258 
effective January 13, 2003, and 10 percent for degenerative 
joint disease of the left knee (previously including 
residuals of left knee arthroscopy) under Diagnostic Code 
5010-5620 effective August 31, 2001.  The veteran was advised 
of the above grant of increased rating by a January 2005 
supplemental statement of the case.  However, he did not 
withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), 
the U.S. Court of Appeals for Veterans Claims held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
Thus, this appeal continues.  

In October 2004, the veteran testified at a personal hearing 
before a Decision Review Officer.  A copy of the transcript 
is of record.  In October 2005, the veteran testified at a 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected residuals 
of left knee arthroscopy are characterized by self-described 
flare-ups, "locking," and chronic pain.  

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected 
degenerative joint disease of the left knee is characterized 
by painful motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of left knee arthroscopy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5258 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), (Pelegrini II), the Court 
held that VA must (1) inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  The VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2004 letter sent to the veteran.  In 
the letter, the veteran was informed that the evidence 
necessary to substantiate the claim for an increased 
evaluation would be evidence showing that his disabilities 
are worse than the current evaluations contemplated.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claims.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA-complaint letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The content of the subsequent notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  A statement of the case and a 
supplemental statement of the case were issued in May 2004 
and January 2005, respectively, which gave him 60 days to 
submit additional evidence.  Thus, the Board finds that the 
actions taken by VA have essentially cured the error in the 
timing of the notice.  Further, it finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed with the appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, the RO has obtained VA outpatient 
treatment records from September 2000 to May 2004 and private 
medical records dated April 2003.  Finally, VA provided the 
veteran with an examination in connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision    

Service connection for degenerative joint disease of the left 
knee was granted in a December 2002 rating decision.  A 10 
percent evaluation was assigned, effective August 2001 under 
38 C.F.R. § 4.71a, Diagnostic Codes 5271-5010.  In January 
2004, the RO continued the 10 percent evaluation for 
degenerative joint disease of the left knee.  (A temporary 
100 percent rating based on convalescence under 38 C.F.R. 
§ 4.30 was in effect from April 3, 2003, through July 31, 
2003.)  In April 2004, the RO increased the 10 percent 
evaluation to 20 percent for his left knee disability, 
effective January 13, 2003 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5260.  The January 2005 decision review 
officer decision granted separate ratings of 20 percent for 
disability now characterized as residuals of status post left 
knee arthroscopy under 38 C.F.R. § 4.71a, Diagnostic Code 
5258 and of 10 percent for degenerative joint disease of the 
left knee, which previously included residuals of left knee 
arthroscopy.  The separate 10 percent evaluation was granted 
under Diagnostic Codes 5010-5260.  The veteran claims that 
his service-connected left knee disability is worse than the 
current 20 and 10 percent evaluations contemplate.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App.  
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Residuals of Left Knee Arthroscopy

The veteran's service-connected status left knee arthroscopy 
is currently evaluated as 20 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5258.  Dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint is rated as 20 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Removal 
of the semilunar cartilage, if symptomatic, is rated as 10 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

In October 2002, the veteran reported to a VA examination.  
During the examination, the veteran stated that his left knee 
swells daily and becomes hot when swollen.  He admitted that 
he has periods of flare-ups; however, the veteran stated that 
he continues to work.  On physical examination, the examiner 
noted no dislocation or recurrent subluxation, but the left 
knee had effusion possibly from a Baker cyst.  The examiner 
stated that knees were stable and strength was +5/5 
bilaterally.  Range of motion testing of the left knee 
revealed flexion of 130 degrees and extension to -5 degrees.  
There was no pain with motion.  The examiner diagnosed the 
veteran with left knee effusion, bilateral degenerative joint 
disease and status post left medial mensicectomy.

Private medical records reflect that the veteran underwent 
left knee arthroscopy with postoperative diagnoses of 
chondromalacia and degenerative tear of the rim of the 
lateral meniscus.

The veteran was afforded another VA examination in September 
2003.  The veteran complained of constant left knee pain, 
daily swelling, and periods of flare-ups.  He stated that his 
knee locks up, gives way, and he has difficulty with 
stability when climbing stairs.  He reported he can no longer 
work as a mechanic and is taking computer classes because of 
knee pain.  Upon a physical examination of the veteran, the 
examiner noted the left knee had no dislocation or recurrent 
subluxation.  The examiner reported tenderness to the left 
lateral and patella line, and left knee effusion with Baker 
cyst.  Motion was from 130 degrees flexion to -5 degrees 
extension with no pain on motion or additional limitation.  
The examiner diagnosed the veteran with the following 
conditions:  status post left knee arthroscopy, left knee 
effusion, status post remote injury with residual pain, 
weakness, and limitation; degenerative disease of the 
superior proportion of left patella, symptomatic; left medial 
compartment femoro-tibial joint narrowed through degenerative 
disease, symptomatic; and osteoarthrosis of the left medial 
plateau, symptomatic.

In December 2004, the veteran again underwent VA examination.  
During the examination, the veteran stated that his left knee 
is in constant pain and at times, he has "severe sharp 
stabbing pain."  The veteran added that his left knee swells 
two to three times a week and once a month it becomes red and 
hot.  He explained that his left knee becomes stiff and gives 
way once every two or three months, but he did not have any 
locking of the knee.  The veteran reported to the examiner 
that he has inflammatory arthritis.  On physical examination, 
motion was from 0 degrees extension to 140 degrees flexion 
with pain on flexion.  Flexion to 110 degrees was without 
pain.  Pain was experienced after the fifth repetitive 
movement but there was no loss of coordination, lack of 
endurance or weakness with repetitive movement.  The knee was 
in a valgus position, and there was no swelling, redness, or 
heat.  There was tenderness of the medial collateral ligament 
with palpation, and the patella was motile and stable.  
Lachman, anterior drawer and McMurray tests were negative.  
The veteran was diagnosed with significant degenerative 
change in narrowing of the medial left knee and moderate 
degenerative change of the patellofemoral compartment.

The veteran is presently receiving the maximum available 
rating under Diagnostic Codes 5258; therefore, Diagnostic 
Codes 5258 and 5259 do not assist him in obtaining a higher 
evaluation.  The Board must consider evaluation of the 
veteran's left knee disability under all other potentially 
appropriate diagnostic codes.  

As for pertinent VA rating criteria, 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006) evaluates other impairment of the 
knee, recurrent subluxation or lateral instability.  Under 
Diagnostic Code 5257, knee impairment with slight recurrent 
subluxation or lateral instability is assigned a 10 percent 
rating.  A 20 percent rating is assigned if there is moderate 
recurrent subluxation or lateral instability, and a 30 
percent rating is assigned if there is severe recurrent 
subluxation or lateral instability.  See 38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5257 (2006).

An evaluation under Diagnostic Code 5257 for recurrent 
subluxation or lateral instability of the knee is not 
warranted.  Despite subjective reports of "giving way" 
during all three VA examinations, the medical evidence has 
shown the veteran's left knee not to have severe subluxation 
or instability to warrant a 30 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Similarly, Diagnostic Code 5256 
provides for a rating in excess of 20 percent; however, 
application of this code is inappropriate as there is no 
diagnosis of ankylosis of the left knee.  Furthermore, there 
is no clinical evidence to support a finding of a compensable 
impairment of the tibia and fibula, consequently, there is no 
basis for evaluating the veteran under Diagnostic Code 5262.  
Genu recurvatum, as rated pursuant to Diagnostic Code 5263, 
is inapplicable as it has not been diagnosed.  See 38 C.F.R. 
§ Part 4, 4.71a, Diagnostic Codes, 5256, 5262, 5263 (2006).  

In view of the foregoing, the Board finds the veteran is not 
entitled to an evaluation in excess of 20 percent for 
service-connected residuals of status post left knee 
arthroscopy.  

B.  Degenerative Joint Disease of the Left Knee

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for degenerative joint 
disease of the left knee.  The RO assigned a separate 10 
percent rating under Diagnostic Code 5010 in recognition of 
the fact that there is some painful motion of the left knee.  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2006).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 20 
percent rating; and flexion limited to 15 degrees warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2006).

Under the criteria for limitation of extension for the leg, a 
noncompensable rating is assigned for a limitation of 
extension of the leg to 5 degrees.  When extension is limited 
to 10 degrees, a 10 percent rating is assigned.  A 20 percent 
rating is appropriate where extension is limited to 15 
degrees.  A 30 percent rating is assigned in the case of 
extension limited to 20 degrees.  A 40 percent rating is 
appropriate where extension is limited to 30 degrees.  A 50 
percent rating is assigned for limitation of extension to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

Considering the evidence of record in light of the stated 
above criteria, the Board finds that the veteran's left knee 
disability is appropriately rated as 10 percent disabling 
under Diagnostic Code 5010, and does not warrant a higher 
evaluation.  Specifically, during the October 2002 and 
September 2003 VA examinations, the veteran's left knee 
flexion was limited to 130 degrees.  The examiner noted no 
pain on motion or any additional limitation during both 
examinations.  In December 2004, the VA examiner noted active 
and passive range of motion of the left knee was limited to 
140 degrees with pain on flexion, and limited to 110 degrees 
without pain.  Extension was limited to zero degrees and on 
repetitive motion, range of motion was intact for both knees.  
The examiner noted no loss of coordination, lack of 
endurance, nor any weakness with repetitive movement.  These 
findings are commensurate with a less than compensable rating 
under Diagnostic Code 5260 based on strict adherence to the 
rating criteria.  Therefore, he cannot obtain a higher 
evaluation in excess of 10 percent under Diagnostic Code 
5260.

A higher evaluation also cannot be granted under Diagnostic 
Code 5261 because it has not been shown that the veteran's 
limitation of extension is limited to 15 degrees or even 20 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  As 
stated previously, the veteran had full extension of his left 
knee during the December 2004 VA examination even after 
repetitive use.  Similarly, in October 2002, the veteran's 
extension was to -5 degrees, which means the veteran was 
capable of hyperextending the knee 5 degrees beyond straight.  
An evaluation in excess of 10 percent for degenerative joint 
disease of the left knee is not warranted and the veteran is 
not entitled to a higher rating under this criteria.  

In summary, the Board concludes that the preponderance of 
evidence supports a finding that the veteran's service-
connected degenerative joint disease of the left knee 
warrants no more than a 10 percent disability evaluation.



C.  DeLuca

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds that the effects of pain reasonably shown to 
be due to the veteran's service-connected left knee 
disability are contemplated in the 10 percent rating assigned 
by the RO under Diagnostic Code 5010.  There is no indication 
that pain, due to disability of the left knee, has caused 
functional loss greater than that contemplated by the 10 
percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, supra.

The Board thus concludes that the preponderance of the 
evidence is against a disability evaluation in excess of 20 
percent and 10 percent for residuals of left knee arthroscopy 
and degenerative joint disease of the left knee.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, because the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  See Gilbert, 1 Vet. App. at 55.







	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased evaluation in excess of 20 
percent for residuals of left knee arthroscopy is denied.

Entitlement to an increased evaluation in excess of 10 
percent for degenerative joint disease of the left knee is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


